Citation Nr: 0504761	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  97-29 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right ankle disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder.  

3.  Entitlement to an evaluation in excess of 10 percent for 
tinea unguium.  

4.  Entitlement to an evaluation in excess of 10 percent for 
right hallux valgus and hammertoe.  

5.  Entitlement to an evaluation in excess of 10 percent for 
left hallux valgus, status post surgery.  

6.  Entitlement to a compensable evaluation for a right wrist 
(radius) fracture.  

7.  Entitlement to a compensable evaluation for a scar, 
status post right inguinal herniorrhaphy.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from August 1983 to December 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In those determinations, the RO reopened a 
previously denied claim of entitlement to service connection 
for a right ankle disorder and denied it on the merits; 
denied service connection for a psychiatric disorder; denied 
evaluations in excess of 10 percent for tinea unguium, right 
hallux valgus and hammertoe, and left hallux valgus, status 
post surgery; and denied compensable evaluations for a right 
wrist (radius) fracture and a scar, status post right 
inguinal herniorrhaphy.  The appellant disagreed with each 
determination and this appeal ensued.  

In this decision, the Board declines to reopen the previously 
denied claim of service connection for a right ankle disorder 
and denies compensable evaluations for the right wrist 
fracture and the right herniorrhaphy scar.  The remaining 
issues - of service connection for a psychiatric disorder and 
for evaluations in excess of 10 percent for tinea unguium, 
right hallux valgus and hammertoe, and left hallux valgus, 
status post surgery - are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  In a June 1992 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for a 
right ankle disorder.  

2.  The evidence received since June 1992 concerning the 
claim of entitlement to service connection for a right ankle 
disorder is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  Residuals of a right wrist (radius) fracture are 
manifested by at most 55 degrees dorsiflexion and palmar 
flexion and no objective evidence of additional functional 
loss due to pain on use.  

4.  A scar representing right inguinal herniorrhaphy does not 
result in any objective limitation of function, is not tender 
and painful on objective demonstration, and is not visible; 
the hernia has not recurred.  


CONCLUSIONS OF LAW

1.  The June 1992 rating decision denying the appellant's 
claim of entitlement to service connection for a right ankle 
disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302, 20.1103 (1992).  

2.  Evidence submitted since the June 1992 rating decision 
relevant to the right-ankle-disorder claim is not new and 
material; thus, the requirements to reopen that claim have 
not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).  

3.  The criteria for a compensable evaluation for a right 
wrist (radius) fracture are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.31, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Code 5215 (2004).  

4.  The criteria for a compensable evaluation for a scar, 
status post right inguinal herniorrhaphy, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.114, 4.118, Diagnostic Codes 7338, 7805 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2004) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi (Pelegrini II), 
No. 01-944, U.S. Vet. App. (June 24, 2004) (granting motion 
for reconsideration of and vacating Pelegrini v. Principi 
(Pelegrini I), 17 Vet. App. 412 (2004)), held, in part, that 
a VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
before November 9, 2000, the date the VCAA was enacted.  
VA believes Pelegrini II is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II , the Board finds any defect with respect to the VCAA 
notice requirement in this case to be harmless error for the 
reasons specified below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed his claims, the RO sent him various 
letters informing him of the evidence necessary to 
substantiate the claims, the evidence VA would obtain, and 
the information and evidence he could provide that would help 
VA in assisting him  Upon his disagreement with various 
rating decisions, the RO issued July 1997, January 1998, and 
March 2003 statements of the case, which informed him of the 
evidence of record, the legal criteria for evaluating each 
claim, and the analysis employed by the RO in rendering its 
decision.  The RO later sent the appellant supplemental 
statements of the case in November 1998, February 2002, and 
February 2004, which further amplified on the evidence of 
record, the legal criteria for application, and the analysis 
employed in each action.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claims, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claims.  See 
Pelegrini II, No. 01-944, U.S. Vet. App., at 10.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA' s or 
the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical records, VA and private 
treatment records, statements from the appellant and his 
family, a decision of the Social Security Administration with 
supporting evidence, documents received on multiple occasions 
from the appellant and his representative, and English 
translations of several documents originally in Spanish.  The 
RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant; in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  VA examinations were conducted in February 1992, 
August 1996, August 1999, and February 2001.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  

II.  Analysis

Right Ankle Disorder

By a June 1992 rating decision, the RO denied the appellant's 
claim of service connection for a right ankle disorder. The 
RO notified the appellant of that decision in a letter dated 
the same month.  The record does not include a communication 
from the appellant within one year of this letter that might 
be construed as a notice of disagreement with the June 1992 
rating decision.  Therefore, that rating decision is final 
and may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

Whether new and material evidence has been submitted is a 
preliminary issue to the reopening of the claim.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the veteran is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed.  See 38 C.F.R. 
§ 3.156(a) (2003).  However, as noted above, the new 
regulatory definition is effective only for claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  This claim to reopen was prior to 
August 29, 2001, and the following regulation defining new 
and material evidence applies:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the June 1992 
rating decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75- 76 (1995).  

In the final June 1992 rating decision, the RO noted that the 
medical evidence showed no disorder of the right ankle.  The 
service medical records were silent as to any such disorder, 
and a VA examination in February 1992 indicated no more than 
complaints of pain and swelling of the right ankle.  The 
examiner reported no objective findings indicative of a right 
ankle disorder.  As there was no medical evidence of a right 
ankle disorder, the RO denied the claim.  

To reopen the claim, then, there must be new and material 
evidence showing a current right ankle disorder.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The evidence received since June 1992 
includes numerous medical documents (VA and private 
treatment, examination, and hospitalization records) 
discussing the appellant's condition, though only one VA 
clinical record - in September 1997 - indicated complaints of 
right ankle pain.  There is additional comment in other 
medical documents about his service-connected bilateral 
hallux valgus and tinea unguium, though nothing specifically 
about a right ankle disorder.  

The key question in this case -in the denial of the claim in 
June 1992 and in determining whether to reopen the claim now 
- is whether the new evidence received since June 1992 shows 
a current right ankle disorder.  The RO concluded the VA 
clinical record notation of right ankle pain was both new and 
material.  The Board disagrees and must conclude this 
evidence, while new, is not material because the finding of 
right ankle pain is not enough to show current disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."), 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
The remaining evidence of record received since June 1992, 
including VA examinations in August 1996, August 1999, and 
February 2001, are silent as to any complaints, treatment, or 
findings regarding the right ankle.  

In light of this analysis, the Board concludes that the 
additional evidence received since June 1992 is not new and 
material as to the basis of the previous denial.  As such, 
the claim of entitlement to service connection for a right 
ankle disorder is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  



Right wrist (radius) fracture

By a June 1992 rating action, the RO established service 
connection for a right wrist (radius) fracture.  In service, 
the appellant had injured the right wrist - his dominant 
extremity - in October 1990.  VA examination in February 1992 
revealed passive range of motion within normal limits, and 
active range of motion measured as flexion within normal 
limits and 30 degrees right extension.  There was no muscle 
atrophy, swelling, or deformity, though there was decreased 
grip strength.  X-rays revealed a healed old fracture 
involving the base of the fifth metacarpal bone.  Based on 
this examination, the RO assigned a noncompensable 
evaluation.  

The appellant herein seeks a compensable evaluation.  
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2004).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

VA examination in August 1996 indicated the appellant 
complained of numbness of the right hand with inability to 
extend the fingers well and pain in the right wrist and 
forearm that radiates to the right hand.  Examination showed 
a prominent bony ulnar styloid process deformity.  There was 
no muscle atrophy of the muscles of the right hand and no 
crepitus or instability of the right wrist.  There was full 
range of motion of the right wrist and all fingers of the 
right hand.  The diagnosis was residuals of a right wrist 
radius fracture.  

VA examination in August 1999 showed the appellant complained 
of pain and fatigue in the wrist and hand while engaged in 
activities.  It was noted the appellant stated he had 
constant baseline pain and stiffness of the hand and of the 
digits of the right hand.  He complained of flare-ups on cold 
rainy days and when writing or doing other repetitious 
activities.  He used over-the-counter medications for relief.  
During such flare-ups, the appellant reported being unable to 
use the right hand.  Examination revealed no anatomical 
defects, 45 degrees dorsiflexion and 60 degrees palmar 
flexion.  He had normal strength, some tenderness, no 
swelling, and no functional defects.  An x-ray of the right 
wrist was normal.  The diagnosis was deformity of the fifth 
metacarpal bone with no functional defect and limited motion 
of the right wrist.  

VA examination in December 2001 indicated the appellant 
complained of mild right wrist pain in the dorsum and lateral 
area and in all fingers, as well as cramps in the fingers.  
These symptoms were precipitated by writing, cold weather, 
driving, and frequent washing of hands.  It was noted that 
the previous years there was no visits to an emergency room 
for treatment.  It was noted the appellant had been treated 
for right wrist pain in December 2000, March 2001, May 2001, 
and June 2001 at a VA medical facility, with medications, 
though these medications resulted in heartburn and 
stomachache.  He indicated flare-ups about once per month.  
There were no complaints of subluxation or dislocation and no 
signs of arthritis.  The appellant indicated he could not 
play baseball, swim, scuba dive, or do household maintenance 
due to the right wrist pain.  Examination revealed no 
arthritis or ankylosis of the right wrist and measured 
flexion to 55 degrees and extension to 55 degrees, with 
painful motion on the last degree measured.  The examiner 
noted mild objective evidence of painful motion on all 
movements of the right wrist, but no objective evidence of 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement or guarding of movement of the right 
wrist.  The diagnosis was status post right wrist fracture.  

The criteria for evaluating wrist disabilities provides for 
at most a 10 percent evaluation for dorsiflexion less than 15 
degrees and for palmar flexion limited in line with the 
forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2004).  
Normal range of motion of the wrist is from a neutral 
position (zero degrees) to 70 degrees dorsiflexion and to 80 
degrees palmar flexion.  38 C.F.R. § 4.71, Plate I (2004).  
Where the criteria do not provide a zero percent evaluation, 
as is the case here, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2004).  

The December 2001 examination revealed flexion to 55 degrees 
and extension to 55 degrees, far greater movement than 
required for a compensable evaluation under Diagnostic Code 
5215.  Examination in August 1999 showed 45 degrees 
dorsiflexion and 60 degrees palmar flexion, again more 
movement than that which would support a compensable 
evaluation.  Though these measurements represent a reduction 
in the movement of the right wrist over that shown in the 
August 1996 examination, where there was full range of motion 
of the right wrist, the measurements nonetheless do not 
correspond to a compensable evaluation.  

Additional compensation may be warranted, however, where 
there is functional loss due to pain on use resulting from 
the disability.  See 38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  In each of the 
examinations reported above, the examiners noted the 
appellant's complaints of pain.  Yet pain alone does not 
warrant additional compensation pursuant to functional-loss 
criteria.  The August 1996 examination revealed no objective 
findings of functional loss due to the pain on use complained 
of by the appellant.  The August 1999 examination noted the 
appellant's complaints of fatigue on use of the right wrist, 
though examination revealed no anatomical defects, normal 
strength, some tenderness, no swelling, and no functional 
defects.  An x-ray of the right wrist was also normal.  Thus, 
the findings of this examination fail to show objective 
findings of additional functional loss due to pain on use.  
Examination in December 2001 again reported the appellant's 
complaints, and here noted mild objective evidence of painful 
motion on all movements of the right wrist.  Nonetheless, the 
examiner also reported no objective evidence of edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement or guarding of movement of the right wrist.  
In other words, the mild objective evidence of painful motion 
did not translate into objective evidence of functional loss 
or additional limitation of motion, in such forms as 
instability, weakness, and abnormal or guarded movement.  
Therefore, additional compensation is not warranted for 
functional loss due to pain on use.  

In light of the evidence of record and based on this 
analysis, it is the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to a compensable evaluation for residuals of a 
right wrist fracture.  

Scar, status post right inguinal herniorrhaphy

By a June 1992 rating action, the RO established service 
connection for a scar resulting from a right inguinal 
herniorrhaphy.  VA examination in February 1992 revealed the 
scar to be well healed.  Based on this examination, the RO 
assigned a noncompensable evaluation.  The appellant herein 
seeks a compensable evaluation.  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  As with the 
analysis above, the claim will be granted if the evidence for 
and against a claim is in equipoise; the claim will be denied 
only if the preponderance of the evidence is against the 
claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  

VA examination in August 1996 indicated the appellant 
complained of pain and itching in the scar area.  The 
examiner noted an almost imperceptible four centimeters long 
by one-millimeter wide linear shaped scar with loss of color 
and not tender to palpation.  The scar was not inflamed, nor 
was it swollen, depressed, or adherent, with good vascular 
supply.  There was no keloid formation or herniations.  It 
was not cosmetically disfiguring or limiting in function of 
the part affected.  The diagnosis was residual scar of a 
right inguinal herniorrhaphy, healed.  

VA examination in August 1999 revealed the appellant's 
complaints of burning pain and tenderness associated with the 
scar, which measured six centimeters long by less than one 
centimeter wide.  The scar was tender and barely visible, 
though not adherent and resulted in no ulceration, elevation, 
depression, tissue loss, inflammation, edema, keloid 
formation, disfigurement, or limitation of function.  The 
diagnosis was inguinal hernia scar without functional defect 
or cosmetic disfigurement.  

VA examination in December 2001 noted the appellant did not 
complain of pain in the scar area, though he referred to a 
burning sensation inside with numbness when lifting objects 
or standing a lot.  Examination revealed no objective 
evidence of a scar on the right inguinal area.  The diagnosis 
was right inguinal herniorrhaphy scar by history.  

The RO assigned a noncompensable evaluation pursuant to the 
criteria for Diagnostic Code 7338 for inguinal hernia and 
Diagnostic Code 7805 for limitation of function resulting 
from a scar.  38 C.F.R. §§ 4.114, 4.118 (2004).  The evidence 
does not indicate any residual hernia, and thus a compensable 
evaluation pursuant to the criteria of Diagnostic Code 7338 
is not appropriate.  As for limitation of function resulting 
from the scar, each examination described above indicated no 
functional impairment caused by the scar.  The appellant 
complained of tenderness or pain or a burning sensation, but 
the examiners in August 1996, August 1999, and December 2001 
all found an essentially asymptomatic scar that did not cause 
any residual functional limitation.  In light of the evidence 
of record and based on this analysis, it is the determination 
of the Board that the preponderance of the evidence is 
against the claim of entitlement to a compensable evaluation 
for a scar, status post right inguinal herniorrhaphy.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a right ankle disorder is denied.  

A compensable evaluation for a right wrist (radius) fracture 
is denied.  

A compensable evaluation for a scar, status post right 
inguinal herniorrhaphy, is denied.  


	(CONTINUED ON NEXT PAGE)




REMAND

With respect to the claim of entitlement to service 
connection for a psychiatric disorder, the record includes 
medical evidence of treatment for adjustment disorder and 
generalized anxiety disorder in the early and mid 1990s and 
for a depressive disorder in 2001.  The service medical 
records reveal a normal psychiatric clinical evaluation, 
though also note alcohol dependence.  The appellant has not 
been afforded a VA psychiatric examination to assess the 
nature and etiology of any current psychiatric disorder, and 
the claim is remanded for that purposes.  

With respect to the claims for evaluations in excess of 10 
percent for tinea unguium, right hallux valgus and hammertoe, 
and left hallux valgus status post surgery, the appellant was 
examined most recently in December 2001.  Since then, in 
August 2002 and March 2003 statements, he has alleged a 
worsening of his symptoms and asked for another VA 
examination.  These claims are remanded for such 
examinations.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate the claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Send the veteran a VCAA letter.

2.  Ask the appellant to identify the 
names, addresses, and approximate dates 
of treatment for any VA and non-VA health 
care providers not previously identified 
who treated him for tinea unguium, right 
hallux valgus and hammertoe, left hallux 
valgus status post surgery, or a 
psychiatric disorder.  After obtaining 
any necessary authorization from the 
appellant, attempt to obtain copies of 
pertinent treatment records identified, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  

3.  Schedule the appellant for a VA 
psychiatric examination to determine the 
diagnosis and etiology of his claimed 
psychiatric disorder.  Send the claims 
folder to the psychiatrist for review; 
any report written by the physician 
should specifically state that such a 
review was conducted.  After reviewing 
the available medical records and 
examining the appellant, ask the 
psychiatrist to opine - based on review 
of the evidence of record, examination of 
the appellant, and her or his 
professional expertise - as to the 
diagnosis of any current psychiatric 
disorder and whether it is at least as 
likely as not that this psychiatric 
disorder is related to the appellant's 
service.  Ask the physician to discuss 
this conclusion in light of the evidence 
already of record.  The rationale should 
be given for all opinions and conclusions 
expressed.  

4..  Schedule the appellant for a VA skin 
examination to determine the current 
extent and manifestations of the service-
connected tinea unguium.  Provide the 
examiner with a copy of the old and new 
rating criteria for rating disabilities 
of the skin.  The examination report 
should consider all findings necessary to 
evaluate the claim under both the old and 
new regulations pertaining to skin 
disorders.  Specifically, the examiner 
should determine if the symptoms include 
exfoliation, constant exudation or 
itching, extensive lesions or marked 
disfigurement.  In addition, the examiner 
should determine what percentage of the 
body and/or exposed areas are affected.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  

5.  Schedule the appellant for a VA foot 
examination to determine the current 
extent and manifestations of the service-
connected right hallux valgus and 
hammertoe and the service-connected left 
hallux valgus status post surgery.  The 
examination report should consider all 
findings necessary to evaluate the claim, 
including identification of the toes 
affected by hammertoe, the presence of 
claw foot, the severity of hallux valgus 
and whether it is equivalent (in 
disabling manifestations) to amputation 
of the great toe, any atrophy of the 
musculature, any disturbed circulation or 
weakness, and any malunion or nonunion of 
the tarsal or metatarsal bones.  All 
indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.  

6.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


